Citation Nr: 0730216	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-20 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to July 
1974.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
tinnitus and for residuals of a neck injury.

In a December 2004 rating decision, the RO granted service 
connection tinnitus.  As this determination constitutes a 
full grant of the benefits sought as to that claim, it is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).  Therefore, the only issue remaining 
on appeal is service connection for residuals of a neck 
injury.

The Board remanded the case in January 2007 for additional 
medical development.  Since all requested development has 
been accomplished, the case is once again before the Board 
for review. 


FINDING OF FACT

The veteran's neck disorder was first diagnosed many years 
after service and has not been linked by competent medical 
evidence either to service or to a service-connected 
disability. 


CONCLUSION OF LAW

Residuals of a neck injury were not incurred in or aggravated 
by service, and are not proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 1154(b) 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  Certain chronic diseases, including arthritis, may 
be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2007).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, VA regulation provides that a disability which 
is proximately due to or results from another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In this case, the veteran has presented two theories in 
support of his claim for service connection for residuals of 
a neck injury.  First, he claims that he injured his neck in 
an automobile accident in 1968 while on active duty.  In the 
alternative, he claims that he developed a neck disorder as a 
result of his service-connected lumbosacral strain and/or his 
service-connected left shoulder disorder.  

The veteran's service medical records make no reference to 
neck problems.  However, these records confirm that he did 
injure his left shoulder and left hip after his vehicle hit a 
mine in June 1968.  Since the veteran was clearly involved in 
combat, as evidenced by the fact that his vehicle hit a mine 
and that he was awarded the Bronze Star, the Board will 
presume that he also injured his neck in service.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof with respect to the issue of an in-service injury.  See 
Collette v. Brown, 82 F.3d 389 (1996).  Specifically, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

Nevertheless, even presuming that a neck injury occurred in 
service, the reduced evidentiary burden under 38 U.S.C.A. 
§ 1154(b) only applies to the question of service incurrence 
(the injury), and not to the question of either a current 
disability or of a nexus to service, both of which generally 
require competent medical evidence.  See generally, Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996).  

With respect to the element of a current disability, the 
record established that the veteran has recently been 
diagnosed with cervical osteoarthritis as well as 
degenerative joint disease at C6-7.  However, the veteran has 
failed to establish the essential element of a medical nexus 
between the inservice neck injury and his current neck 
disorder.  

Although the Board presumes that the veteran injured his neck 
in service, the fact that his service medical records make no 
reference to neck problems provides highly probative evidence 
against the claim that his current neck disorder had its 
onset in service.  In other words, although the Board must 
presume that the veteran injured his neck in service, there 
is no presumption under 38 U.S.C.A. § 1154(b) that this 
injury resulted a chronic neck disorder that exists to this 
day.  

Post-service medical evidence also shows that the veteran 
first developed neck problems approximately 10 years after 
his separation from active duty.  In a January 2003 letter, 
G.C., D.C., stated that he had been treating the veteran for 
structural imbalance involving his back and neck from 1984 
until 1999.  The 10-year period between service and the onset 
of treated neck problems provides highly probative evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability). 

In addition, no independent medical evidence indicates that 
his current neck disorder is related to service.  The Board 
notes that several VA and private treatment records note the 
veteran's history of neck pain dating back to his 1968 
injury.  However, the Board affords little weight to these 
records, as they were obviously based on a reported history 
by the veteran, unenhanced by any additional comment by a 
medical professional.  In Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995), the Court held that the Board is not required to 
accept a medical opinion that is based on a reported history 
and unsupported by clinical findings.  See also, Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence); Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board 
is entitled to discount the credibility of evidence in light 
of its own inherent characteristics and its relationship to 
other items of evidence.)

The veteran is competent to state that he has had neck pain 
since service.  However, the Board also places significant 
probative value on opinions provided by a VA examiner in a 
February 2007 examination report.  After reviewing the claims 
file and examining the veteran, the examiner diagnosed the 
veteran with cervical osteoarthritis as well as degenerative 
joint disease at C6-7.  The examiner then indicated that 
these diagnoses were consistent with the veteran's age and 
were not caused or related to the accident during his 
military service.  The examiner also opined that the 
veteran's neck disorder was not caused or related to his 
service-connected lumbar spine condition or his service-
connected left shoulder condition.  

The Board finds this opinion to be highly probative evidence 
against the veteran's claim, as it was based on a review of 
the veteran's claims file and supported by sound rationale.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position); see also Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).

In sum, the Board finds this medical opinion, the service 
record, and the post-service medical record provide evidence 
against this claim, outweighing the veteran's contention, and 
that the veteran has failed to establish that his current 
neck disorder was incurred in service or is proximately due 
to a service-connected disability.  See Velez v. West, 11 
Vet. App. 148, 158 (1998) (holding that claim for secondary 
service connection, as for direct service connection, 
requires competent evidence to connect the asserted secondary 
disorder to the service- connected disability).  

The veteran's contentions that his neck disorder is related 
to the 1968 automobile accident are outweighed by the medical 
evidence which shows that this disorder was first identified 
many years after service and is unrelated to both service and 
his service-connected orthopedic disabilities.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the appeal 
is denied.

The Duty to Notify and the Duty to Assist

In reaching this decision, the Board has determined that VA 
has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters by the RO dated in January 2003 and September 2003 as 
well as a letter by the Appeals Management Center dated in 
January 2007: (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claim; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested that he provide any evidence in his possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
Pursuant to the Board's remand, the veteran was also afforded 
a VA examination in February 2007 to determine whether his 
neck disorder was related either to service or to a service-
connected disability.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

ORDER

Service connection for residuals of a neck injury is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


